Russell, C. J.
1. Erom the allegations of the petition in this case it appears that the plaintiffs chose to rely upon the representations made by the defendants respecting the terms of the leases and the terms of payment of the rental on the property leased. It is alleged in general terms that these representations were false and fraudulent, and that the plaintiffs were injured by relying and acting upon the same. The petition is defective in that the facts alleged are insufficient to charge actual fraud, as ruled in Emlen v. Roper, 133 Ga. 726 (66 S. E. 934), and Mangham v. Cobb, 160 Ga. 182 (127 S. E. 408), and that it does not disclose any emergency or condition authorizing the plaintiffs to rely upon these false representations without themselves examining the leases purchased. If they had an opportunity to do so (and the petition fails to allege the contrary) and failed to avail themselves thereof, they are not entitled to complain of the deception which they allege was practiced upon them. Their allegations do not show either that they had no such opportunity, or that they were prevented by the fraud or deceit of the defendants from examining the leases purchased from the defendants. Castleberry v. Scandrett, 20 Ga. 242; Allen v. Gibson, S3 Ga. 600; Falkner v. Lane, 58 Ga. 116; Baldwin v. Daniel, 69 Ga. 783 (6 a); Martin v. Harwell, 115 Ga. 156 (3) (41 S. E. 686); Hayslip v. Fields, 142 Ga. 49 (82 S. E. 441).
2. The court did not err in sustaining a general demurrer to the petition.

Judgment affirmed.


All the Justices concur.

Erie M. Donalson, for plaintiffs. W. H. Burt, for defendants.